DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/22 has been entered.  Claims 1 and 8-9 have been amended.  Claims 2 and 12-13 have been cancelled.  Claim 11 was previously cancelled.  New claim 16 has been added.  Claims 10 and 14-15 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 1, 3-9 and 16 are under examination.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oved et al (US 2019/0180846) in light of Cramer et al (Nature Communication, 2018, 9:1980, pages 1-16) and in view of von Wussow (US 6,200,559) and Althaus et al (US 2003/0108550) and further in view of White et al (US 5,466,581).
Oved et al discloses a method and devices for detecting MX1 and CRP or MX2 and CRP (e.g. abstract, para’s 0051, 0226-0228).  As shown by Cramer et al MX2 is another name for MXB.  Oved et al also discloses that the method can comprise measuring the expression of many additional markers such as PCT (e.g. para 0160).   Oved et al discloses that the expressions or levels of the proteins can be detected using methods known in the art and typically involve the use of antibodies for use in immunoassays (e.g. para’s 0257-0264).  Oved et al discloses that lateral flow assays and devices can be used for this detection (e.g. para’s 0276-0319).  Oved et al discloses that the detection format can be a multiplex format in a test strip and that the number of strips must equal the number of target species (e.g. para 302). Oved discloses the device can comprise a sample pad (sample application zone) (e.g. para 0277-0278); a conjugate pad comprising labeled antibody against the MX protein and an antibody against CRP (detection reagents)(e.g. para’s 0278, 0281); and test bands in a nitrocellulose membrane (detection zone) having immobilized antibodies (detection reagents) against the proteins wherein labeled antibody conjugate/analyte complex is captured by the immobilized antibodies (e.g. para’s 0278, 0282-023, 0296-0298).  Oved et al discloses that the label can be fluorescent materials colored particles or enzymes (e.g. para’s 0309-0322).  Oved et al discloses that the detection can be by visual inspection (e.g. para  0318). Oved et al discloses that the methods and devices provide for determining the presence of a bacterial infection (e.g. para’s 0051) and allows for distinguishing between bacterial infection and/or viral infection (e.g. para 0088).
Oved et al differs from the instant invention in failing to specifically teach the device comprises a detection reagent for Mx-B and a detection reagent for PCT.
Von Wussow teaches that it is known and conventional in the art to utilize antibodies specific for MxB in immunoassays for the detection of MxB (e.g col 3, lines 4-13, col 5, lines 19-34).
Althaus et al teaches that it is known and conventional in the art to utlize antibodies specific for PCT in immunoassays for the detection of PCT (e.g para’s 0014-0018, 0043-0054).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate antibodies such as taught by von Wussow for MxB (MX2) into the lateral flow assay device of Oved et al because Oved et al specifically teaches the MX2 and CRP can be detected instead of MX1 and CRP and therefore one of ordinary skill in the art would incorporate MX2 antibodies instead of MX1 antibodies in the device of Oved et al.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating MX2 antibodies into the method and device of Oved et al for detecting the MX2 and CRP in the method of Oved et al.
It would have also been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate antibodies such as taught by Althaus et al for PCT into the lateral flow assay device of Oved et al because Oved et al specifically teaches additional markers such as PCT can be detected and therefore one of ordinary skill in the art would incorporate PCT antibodies and the detection of PCT with the detection of MX2 and CRP in the device of Oved et al.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating PCT antibodies into the method and device of Oved et al for detecting the MX2, CRP and PCT in the method of Oved et al.
Oved et al., von Wussow and Althaus et al differ from the instant invention in failing to teach a fourth detection reagent with binding affinity to BPI.
White et al teaches a correlation of BPI levels in a subject with bacterial infection (e.g. col 12, lines 29-32).  White et al also teaches that it is known and conventional in the art to utilize antibodies that have affinity for BPI in assay methods to detect the BPI in the sample (e.g. col 1, line 55 – col 2, line 17, col 5, line 48 – col 6, line 26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate antibodies such as taught by White et al into the modified device and method of Oved et al for the detection of BPI because White et al shows that BPI levels are correlated with subjects having a bacterial infection and one of ordinary skill in the art would recognize that  additional tests for a marker such as BPI which is correlated with bacterial infections would provide a more confident assessment of bacterial infection and aide in distinguishing between bacterial infection and/or viral infection.  It has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Therefore, one of ordinary skill in the art would have a reasonable expectation of success to incorporate antibodies such as taught by White et al into the modified device and method of Oved et al for the detection of BPI to provide a more confident assessment of bacterial infection.
With respect to the recitation “for discriminating between bacterial and viral infections” as recited in claim 1.  This recitation is intended use of the device.  The examiner notes that such statements are directed to the intended use of the claimed invention.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art.  If the prior art is capable of performing the intended use then it meets the claim.  In the instant case, the combination of Oved et al., Wussow  and Althaus et al teach the same components and structures as currently recited and thus would have the ability to discriminate between bacterial and viral infections.  Nevertheless, Oved et al discloses that the methods and devices provide for determining the presence of a bacterial infection (e.g. para’s 0051) and allows for distinguishing between bacterial infection and/or viral infection (e.g. para 0088).
Thus, for all the reasons stated above the combination of Oved et al.,  von Wussow, Althaus et al and White et al reads on the instantly recited claims.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oved et al., von Wussow, Althaus et al., and White et al as applied to claims 1, 3-5, 8-9 and 16 above, and further in view of Pack et al (7,300,802) or Yarnall et al (US 2006/0292636).
See above for the teachings of Oved et al., von Wussow, Althaus et al. and White et al.
Oved et al., von Wussow, Althaus et al. and White et al differ from the instant invention in failing to teach the device comprises a test window.
Pack et al teaches that it is known and conventional in the art to have a lateral flow device comprise a detection window in order to observe a signal (e.g. Fig. 7 and col 4, lines 19-23).
Yarnall et al teaches that it is known and conventional in the art to have a lateral flow device comprise a detection window (e.g. para 0087).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a detection window into the modified device of Oved et al because both Pack and Yarnall show that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a detection window such as taught by Pack et al or Yarnall et al into the modified device of Oved et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oved et al., von Wussow, Althaus et al and White et al as applied to claims 1, 3-5, 8-9 and 16 above, and further in view of Boehringer et al (US 6,924, 153).
See above for the teachings of Oved et al., von Wussow, Althaus et al., and White et al.
Oved et al., von Wussow, Althaus et al., and White et al differ from the instant invention in failing to teach the detection reagents are chemically conjugated to the detectable marker.
Boehringer et al teaches that it is known and conventional in the art to have antibodies covalently bound to the label (marker) (chemically conjugated for an irreversiable reagent conjugate) (e.g. col 14, lines 17-26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate covalent bonding between the antibodies and labels in the modified method and device of Oved et al because Boehringer et al shows that it is known and conventional in the art and is a preferable complex.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating covalent bonding between the antibodies and labels in the modified method and device of Oved et al.
Response to Arguments
Applicant's arguments filed 03/10/22 have been fully considered but they are not persuasive.  
103 Rejections: 
Applicant argues that the combinations of determinants taught by Oved et al provided in table 1 and para 0181 amounts to many thousds of permutations and combinations and in light of the vast number of combinations of determinants, a skilled artisan would have had no reason to select the four determinants of Mx-B, CRP, PCT and BPI.
This argument is not found persuasive because (1) 103 rejections are based on one of ordinary skill in the art and not the skill artisan as argued by the applicant and (2) Oved et al teaches 17 markers and this is not an extensive list and Oved et al is directed to markers that are associated with bacterial infection and for example explicitly teaches the combination of MX1+CRP+PCT (e.g. para 0181) and Oved et al specifically teaches the detection of MX1 and CRP or MX2 and CRP (e.g. abstract, para’s 0051, 0226-0228) and one of ordinary skill in the art would recognize that when substituting MX2 for MX1 that one would be detecting MX2+CRP+PCT and since Oved specifically teaches that additional markers can be added one of ordinary skill in the art would look to see what other markers may be known in the art to be associated with bacterial infection and as stated supra and in the previous office action White et al teaches a correlation of BPI levels in a subject with bacterial infection (e.g. col 12, lines 29-32).  White et al also teaches that it is known and conventional in the art to utilize antibodies that have affinity for BPI in assay methods to detect the BPI in the sample (e.g. col 1, line 55 – col 2, line 17, col 5, line 48 – col 6, line 26).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate antibodies such as taught by White et al into the modified device and method of Oved et al for the detection of BPI because White et al shows that BPI levels are correlated with subjects having a bacterial infection and one of ordinary skill in the art would recognize that  additional tests for a marker such as BPI which is correlated with bacterial infections would provide a more confident assessment of bacterial infection and aide in distinguishing between bacterial infection and/or viral infection.  It has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Therefore, one of ordinary skill in the art would have a reasonable expectation of success to incorporate antibodies such as taught by White et al into the modified device and method of Oved et al for the detection of BPI to provide a more confident assessment of bacterial infection.  Thus, one of ordinary skill in the art would have a reason to select the four markers MX2+CRP+PCT+BPI and one would be able to do this without undue burden because Oved specifically teaches 3 of the markers and specifically teaches that additional markers can be detected and White et al shows that it is known and conventional in the art that BPI is correlated with bacterial infection and therefore as stated supra and in the previous office action one of ordinary skill in the art would recognize that  additional tests for a marker such as BPI which is correlated with bacterial infections would provide a more confident assessment of bacterial infection and aide in distinguishing between bacterial infection and/or viral infection.  
Applicant further argues that the present invention provides a point-of-care assay device for a rapid and reliable differentiation between viral and bacterial infections and that the instant invention shows that the combinations of the recited markers are useful together as they enable measurements that are indicative of vial vs bacterial disease with a sensitivity or specificity detection of 90% without the need for any statistical analysis or machinery beyond the assay device itself.
This argument is not found persuasive because the instant claims are directed to a device and not a method of detection.  The instant combination of Oved et in light of Cramer et al in view of von Wussow, Althaus et al and White et al teach a device having the same application zone, detection zone and detection reagents as currently recited and therefore the modified device of Oved et al is capable of use in a method of differentiating between bacterial infection and viral infection and would enable measurements that are indicative of vial vs bacterial disease with a sensitivity or specificity detection of 90% without the need for any statistical analysis or machinery beyond the assay device itself. Also, with respect to a sensitivity and specificity of detection in a method, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the difference would otherwise be obvious.  See Ex Parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Concluon
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641